NOT DESIGNATED FOR PUBLICATION

                                          Nos. 121,071
                                               121,072
                                               121,073
                                               121,074

             IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                       STATE OF KANSAS,
                                           Appellee,

                                                v.

                                 CAMRYN WILLIAM CULIFER,
                                       Appellant.

                                 MEMORANDUM OPINION


       Appeal from Saline District Court; JARED B. JOHNSON, judge. Opinion filed May1, 2020.
Affirmed.


       Submitted for summary disposition pursuant to K.S.A. 2019 Supp. 21-6820(g) and (h).


Before ARNOLD-BURGER, C.J., LEBEN, J., and MCANANY, S.J.


       PER CURIAM: Camryn Culifer appeals the district court's decision to revoke his
probation and send him to prison after he violated his probation in four separate cases. He
argues that because his underlying problems were related to substance abuse and mental-
health concerns, the court should have given him another chance on probation so that he
could receive treatment. By sending him to prison instead, Culifer argues, the district
court abused its discretion.


       To consider that argument, we must first review the rules governing the district
court's authority. Traditionally, the district court has had broad discretion in deciding to
revoke probation and impose the underlying sentence when a defendant violates
probation. See State v. Skolaut, 286 Kan. 219, 227-28, 182 P.3d 1231 (2008); State v.
Graham, 272 Kan. 2, 4, 30 P.3d 310 (2010). When something is a discretionary call for
the trial judge to make, we reverse the decision only if it's based on an error of law or fact
or if no reasonable person could agree with it. See State v. Brown, 51 Kan. App. 2d 876,
Syl. ¶ 4, 357 P.3d 296 (2015).


       At the time of Culifer's probation revocation, however, that discretion was limited
by K.S.A. 2018 Supp. 22-3716(c). In most situations, that statute required that the court
first impose intermediate sanctions, such as a 2- or 3-day jail stay, followed (if further
probation violations occurred) by a 120-day or 180-day prison sanction, before imposing
the full prison sentence. But there was an exception to the required intermediate sanctions
if the defendant had committed a new crime; in that case, the court had the discretion to
revoke probation without first imposing an intermediate sanction. K.S.A. 2018 Supp. 22-
3716(c)(8)(A).


       That exception applied in Culifer's case. Culifer was on probation in four separate
criminal cases—one for domestic battery, one for methamphetamine possession, and two
for criminal threat—when the State alleged a series of probation violations involving
Culifer's threatening behavior and noncompliance at a residential recovery house. The
State also alleged that Culifer had been convicted of a new crime, felony domestic
battery. During a lengthy hearing on those allegations, Culifer admitted that he'd been
convicted of the new offense.


       The district court then chose to revoke Culifer's probation in all four cases. When
imposing the sentence after revoking probation, the court can shorten the sentence, and
the court did so here. The court reduced the sentence in Culifer's original domestic-
battery case to 60 days in jail and ordered him to serve that consecutive to his underlying
40-month prison sentence in the drug-possession case (meaning that he would serve one

                                              2
and then the other). Based on the time Culifer had already spent in custody awaiting
probation-violation hearings or serving intermediate sanctions, the court found that he
had already satisfied the underlying prison sentences in his two criminal-threat cases.


       What we've established so far is that the district court had the discretion to revoke
Culifer's probation—he had committed a new crime, so no more intermediate sanctions
were required. We now must determine whether the court abused its discretion when it
revoked his probation. Cullifer hasn't argued that the district court's decision was based
on a legal or factual error, so we may reverse its decision only if no reasonable person
would agree with the district court's decision. See Brown, 51 Kan. App. 2d 876, Syl. ¶ 4.


       A reasonable person could agree with the court's decision here. The court
acknowledged that Culifer suffered from mental-health and substance-abuse disorders
and that Culifer had developmental issues—indeed, those were reasons that the court had
placed Culifer on probation in the first place instead of sending him to prison (which had
been the presumptive sentence under the state's sentencing guidelines). But the court
concluded that continuing probation was not a viable option for Culifer because he had
been convicted of felony domestic violence while on probation for similar offenses. So
despite intensive supervision, Culifer had not changed his behavior.


       On Culifer's motion, we accepted this appeal for summary disposition under
K.S.A. 2019 Supp. 21-6820(g) and (h) and Supreme Court Rule 7.041A (2019 Kan. S.
Ct. R. 47). We have reviewed the record available to the sentencing court, and we find no
error in its decision to revoke Culifer's probation.


       We affirm the district court's judgment.




                                              3